TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED MAY 29, 2014



                                      NO. 03-12-00093-CR


                                   Leslie Edwards, Appellant

                                                 v.

                                  The State of Texas, Appellee




     APPEAL FROM THE 331ST DISTRICT COURT OF TRAVIS COUNTY
      BEFORE CHIEF JUSTICE JONES, JUSTICES ROSE AND GOODWIN
 MODIFIED AND, AS MODIFIED, AFFIRMED -- OPINION BY JUSTICE GOODWIN




This is an appeal from the judgment of conviction entered by the trial court. Having reviewed

the record and the parties’ arguments, the Court holds that there was no error in the court’s

judgment requiring reversal. However, there was error in the judgment of conviction that

requires correction. Accordingly, the Court modifies the trial court’s judgment of conviction to

reflect that appellant entered a plea of “not guilty” and that the case was tried before a jury. The

judgment, as modified, is affirmed. Because appellant is indigent and unable to pay costs, no

adjudication of costs is made.